DETAILED ACTION

Email Communication
Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web. See MPEP 502.01, 502, 502.03.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2022 has been entered.
 
Response to Amendment
Applicant’s argument of 10/07/2022 does not place the Application in condition for allowance.
Claims 1-20 are currently pending. 

Status of the Rejections
The rejections of claims 1-20 from the Office Action mailed on 07/0/2022 are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-13, 15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hammermann et al. (US 2012/0138125 A1) in view of Snaith (US 2015/0136232 A1).
Regarding claim 1, Hammermann discloses a photovoltaic device or solar device (fig. 1 or 2) ([0012-0030] and [0211-0215]) comprising a luminescent solar concentrator (F1-F3 layer as shown in figure 1 or FM layer as shown in figure 2,  each of which is a polymer panel doped with fluorescent dye reads on instant claimed luminescent solar concentrator) ([0014-0020], see also examples in paragraphs [0211-0215]) having an upper surface (top surface through which light L enters), a lower surface (bottom surface which is adjacent to diffuse reflector or a mirror, referenced as “Diff”, [0026]), and one or more external sides (top side through which light enters, bottom side adjacent to “Diff”, left side adjacent to reflective edge “S” in figure 1 or PVZ in figure 2, and right side adjacent to PVZ in either figures), a photovoltaic cell (PVZ, figure 1 or 2) ([0021]) positioned outside of at least one of the one or more external sides (right side in figure 1, and bottom left and right sides in figure 2) of the at least one luminescent solar concentrator (“FM” or F1-F3 layer).
Although Hammermann discloses example that just involves silicon photovoltaic cells, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).  Hammermann in a broader disclosure states that the photovoltaic cell (PVZ) can be constructed from any customary materials ([0022]).  However, Hammermann does not explicitly disclose that the photovoltaic cell (PVZ) is a perovskite-based photovoltaic cell wherein the perovskite is selected from organometallic trihalides.
Snaith is directed to a photovoltaic device (fig. 1 and [00011) wherein the photovoltaic device is a perovskite-based photovoltaic cell due to its stability and high power conversion efficiency ([0008]).  Snaith further discloses that the perovskite is organometallic trihalide ([0014-0024]).
"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  See MPEP §716.02(c)(II).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used organometallic trihalide based perovskite photovoltaic cell as taught by Snaith to form the photovoltaic cell of Hammermann such that expected beneficial results of photovoltaic device with stability and high power conversion efficiency is achieved, as shown by Snaith ([0008]).

Regarding claim 2, Hammermann further discloses the luminescent solar concentrator (36+1) has having an upper surface (top surface through which light L enters) configured to receive photons (see fig. 1 or 2), a lower surface (bottom surface which is adjacent to diffuse reflector or a mirror, referenced as “Diff”, [0026]) configured to receive photons (implicitly since the LSC is transparent), and four external sides (top side through which light enters, bottom side adjacent to “Diff”, left side adjacent to reflective edge “S” in figure 1 or PVZ in figure 2, and right side adjacent to PVZ in either figures) that extend from the upper surface to the lower surface (see fig. 1 or 2).
Regarding claim 3, Hammermann further discloses the luminescent solar concentrator is a plate (polymer panel F1-F3 or FM) comprising a matrix in transparent material (polymer panel transparent polymer, [0182-0184]) and at least one photoluminescent compound (fluorescent dye) ([0013] and [0182-0184]).

Regarding claim 4, Hammermann further discloses the transparent material is PMMA ([0184]).

Regarding claim 5, Hammermann further discloses the photoluminescent compound (fluorescent dye) is perylene compounds ([0106-0107]).

Regarding claim 6, Hammermann further discloses the photoluminescent compound (fluorescent dye) is present in the transparent matrix (polymer panel) in a quantity of 10 to 20,000 ppm ([0180]). However, Hammermann does not explicitly disclose 10 to 20,000 ppm is same 0.1-3 g per unit surface area, wherein the unit of surface area being referred to the surface area of the matrix express in m2. 
One skilled in the solar or photovoltaic art realizes that the polymer matrix must be doped sufficient amount of fluorescent dye such that light can be absorbed and reemitted at the desired wavelength. In the case where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 IIA, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Thus, it would have been obvious to one skilled in the art at the time of the invention to have determined the optimum amount of fluorescent dye by routine experimentation.  
In an alternative, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 9, Hammermann further discloses the LSC has a thickness of 1-20 mm ([0179]), which is within the claimed range of 0.1-50 mm. 

Regarding claim 10, Hammermann as modified by Snaith further discloses that the organometallic trihalide is CH3NH3PbI3 ([0140] of Snaith), which reads on instant claimed general formula ABX3 wherein A is CH3NH3+, B is Pb2+ and X represents I-.

Regarding claim 11, Hammermann as modified by Snaith further discloses that the perovskite is CH3NH3PbI3 ([0140] of Snaith).

Regarding claim 12, Hammermann further discloses the photovoltaic cell is coupled to the external sides of the LSC with the use of an epoxy resin ([0214]).

Regarding claim 13, Hammermann further discloses the electrical energy generated by the photovoltaic cell is transported using a wiring system that is connected to the photovoltaic device (the PV device implicitly have a wiring system to take out current or electricity).

Regarding claim 15, Hammermann as modified by Snaith further discloses that the perovskite is CH3NH3PbI3 ([0140] of Snaith).

Regarding claim 18, Hammermann further discloses the photoluminescent compound (fluorescent dye) is present in the transparent matrix (polymer panel) in a quantity of 10 to 20,000 ppm ([0180]). However, Hammermann does not explicitly disclose 10 to 20,000 ppm is same 0.2-2.5 g per unit surface area, wherein the unit of surface area being referred to the surface area of the matrix express in m2. 
One skilled in the solar or photovoltaic art realizes that the polymer matrix must be doped sufficient amount of fluorescent dye such that light can be absorbed and reemitted at the desired wavelength. In the case where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 IIA, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Thus, it would have been obvious to one skilled in the art at the time of the invention to have determined the optimum amount of fluorescent dye by routine experimentation.  
In an alternative, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 20, Hammermann further discloses the transparent material is PMMA ([0184]).


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Hammermann et al. (US 2012/0138125 A1) in view of Snaith (US 2015/0136232 A1) as applied to claim 3 above, and further in view of Lichtenstein et al. (WO 2010/091925 A1).
Regarding claim 16 or 17, Hammermann further discloses the photoluminescent compound (fluorescent dye) is perylene compound ([0106-0107]). However, Hammermann does not explicitly disclose that the perylene compound is selected from such as 9,10-5,6-diphenoxy-4,7-bis[5-(2,6-dimethylphenyl)-2-thienyl]benzo[c]1,2,5- -thiadiazole (MPDTBOP), 5,6-diphenoxy-4,7-bis[5-(2,5-dimethylphenyl)-2-thienyl]benzo[c]1,2,5-thia- diazole (PPDTBOP), N,N'-bis(2',6'-di-iso-propylphenyl)(1,6,7,12-tetraphenoxy)(3,4,9,10-peryl- ene diimide (Lumogen® F Red 305-Basf), and mixtures thereof.
Lichtenstein is directed to a fluorescence conversion solar cell wherein the fluorescence dye or perylene compound dye is Lumogen® F Red 305-Basf (example 1, specifically [0109]).  Thus, Lichtenstein explicitly discloses that Lumogen® F Red 305-Basf is a known fluorescence dye that is being used in solar or photovoltaic cell in order to covert solar radiation into light that can be used for the solar cells (see [0003]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the Lumogen® F Red 305-Basf dye as taught by Lichtenstein to form the fluorescence or perylene dye of Hammermann such that solar radiation can be converted to light that can be used in solar or photovoltaic cell, as shown by Lichtenstein (Abstract) and also desired by Hammermann (inherent or implicit).  This also equates to selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.

Claims 1-6, 8-11, 13-15, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rennig et al. (US 2011/0114174 A1) in view of Snaith (US 2015/0136232 A1).
Regarding claim 1, Rennig discloses a photovoltaic device or solar device (solar cell structure 10) (fig. 1 or 2) ([0024-0035]) comprising a luminescent solar concentrator (fluorescent layer in the form of polymer plate 36 comprising fluorescent molecules 1 reads on instant claimed luminescent solar concentrator, figure 1, [0024-0026]) having an upper surface (top surface through which incident light 14 enters), a lower surface (bottom surface which is adjacent to photovoltaic cell 42), and one or more external sides (top side through which light enters, bottom side adjacent to PV cell 42, left side adjacent to mirrored edge 32, and right side adjacent to mirrored edge 34, see fig. 1), a photovoltaic cell (42) positioned outside of at least one of the external sides (bottom external sides) of the luminescent solar concentrator (36+1).
Rennig further discloses that the photovoltaic cell (42) can be any known solar cell such as Gratzel cells, organic or inorganic thin-film semiconductor cells ([0009] and claims 26-28).  However, Rennig does not explicitly disclose that the photovoltaic cell (42) is a perovskite-based photovoltaic cell wherein the perovskite is selected from organometallic trihalides.
Snaith is directed to a photovoltaic device (fig. 1 and [00011) wherein the photovoltaic device is a perovskite-based photovoltaic cell due to its stability and high power conversion efficiency ([0008]).  Snaith further discloses that the perovskite is organometallic trihalide ([0014-0024]).
"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  See MPEP §716.02(c)(II).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used organometallic trihalide based perovskite photovoltaic cell as taught by Snaith to form the photovoltaic cell of Rennig such that expected beneficial results of photovoltaic device with stability and high power conversion efficiency is achieved, as shown by Snaith ([0008]).

Regarding claim 2, Rennig further discloses the luminescent solar concentrator (36+1) has an upper surface (top surface through which incident light 14 enters) configured to receive photons (see fig. 1), a lower surface (bottom surface which is adjacent to photovoltaic cell 42) configured to receive photons (implicitly since the LSC is transparent), wherein the upper surface is positioned closer to a photon source (source from which incident light 14 is emitted) with respect to the lower surface (see figure 1), four external sides (top side through which light enters, bottom side adjacent to PV cell 42, left side adjacent to mirrored edge 32, and right side adjacent to mirrored edge 34, see fig. 1) that extend from the upper surface to the lower surface (implicitly, see also fig. 1).
Regarding claim 3, Rennig further discloses the luminescent solar concentrator (36+1) is a plate (polymer layer 36) comprising a matrix in transparent material ([0019], [0033], and claim 24) and at least one photoluminescent compound (fluorescent molecule or dye 1) ([0024] and [0033]).

Regarding claim 4, Rennig further discloses the transparent material is PMMA ([0019], [0033], and claim 24).

Regarding claim 5, Rennig further discloses the photoluminescent compound (fluorescent molecule or dye 1) is perylene compounds ([0018], [0034] and claim 35 or 39).

Regarding claim 6, Rennig does not explicitly disclose the photoluminescent compound (fluorescent dye) is present in the transparent matrix (polymer panel) in a quantity of 0.1-3 g per unit surface area, wherein the unit of surface area being referred to the surface area of the matrix express in m2. 
One skilled in the solar or photovoltaic art realizes that the polymer matrix must be doped sufficient amount of fluorescent dye such that light can be absorbed and reemitted at the desired wavelength. In the case where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 IIA, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Thus, it would have been obvious to one skilled in the art at the time of the invention to have determined the optimum amount of fluorescent dye by routine experimentation.  
In an alternative, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 8, Rennig does not explicitly disclose the QDS (fluorescent dye) are present in the transparent matrix (polymer panel) in a quantity of 0.05-100 g per unit surface area, wherein the unit of surface area being referred to the surface area of the matrix express in m2. 
One skilled in the solar or photovoltaic art realizes that the polymer matrix must be doped sufficient amount of fluorescent dye such that light can be absorbed and reemitted at the desired wavelength. In the case where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 IIA, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Thus, it would have been obvious to one skilled in the art at the time of the invention to have determined the optimum amount of fluorescent dye by routine experimentation.  
In an alternative, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 9, although Rennig does not explicitly disclose that the thickness of LSC is 0.1-50 mm, selection of element’s dimension is considered to be a matter of design choice, depending upon the dimensions and gradient present in the installation site, among other considerations. In the absence of evidence of criticality, selection of “” as claimed is considered obvious to one having ordinary skill in the art. Also note that in Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Regarding claim 10, Rennig as modified by Snaith further discloses that the organometallic trihalide is CH3NH3PbI3 ([0140] of Snaith), which reads on instant claimed general formula ABX3 wherein A is CH3NH3+, B is Pb2+ and X represents I-.

Regarding claim 11, Rennig as modified by Snaith further discloses that the perovskite is CH3NH3PbI3 ([0140] of Snaith).

Regarding claim 13, Rennig further discloses the electrical energy generated by the photovoltaic cell is transported using a wiring system that is connected to the photovoltaic device (the PV device implicitly have a wiring system to take out current or electricity).

Regarding claim 14, Rennig further discloses the photovoltaic device (10) is used as a layered design or structure ([0031]).

Regarding claim 15, Rennig as modified by Snaith further discloses that the perovskite is CH3NH3PbI3 ([0140] of Snaith).

Regarding claim 18, Rennig does not explicitly disclose the photoluminescent compound (fluorescent dye) is present in the transparent matrix (polymer panel) in a quantity of 0.2-2.5 g per unit surface area, wherein the unit of surface area being referred to the surface area of the matrix express in m2. 
One skilled in the solar or photovoltaic art realizes that the polymer matrix must be doped sufficient amount of fluorescent dye such that light can be absorbed and reemitted at the desired wavelength. In the case where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP § 2144.05 IIA, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). Thus, it would have been obvious to one skilled in the art at the time of the invention to have determined the optimum amount of fluorescent dye by routine experimentation.  
In an alternative, “differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical” (MPEP §2144.05 II A).  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Regarding claim 20, Rennig further discloses the transparent material is PMMA ([0019], [0033], and claim 24).

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rennig et al. (US 2011/0114174 A1) in view of Snaith (US 2015/0136232 A1) as applied to claim 3 above, and further in view of Hammond (WO 2008/085933 A1).
Regarding claim 7 and 19, Rennig further discloses the photoluminescent compound (fluorescent molecule or dye 1) is quantum dots ([0018], [0026], [0029], [0033], [0034], and claim 23).  However, Rennig does not explicitly disclose that the photoluminescent compound is (a) composed of different elements selected from the elements belonging to groups 12-16, 13-15, 14-16, of a Periodic Table of the Elements or mixtures thereof, or (b) composed of different elements selected the group consisting of lead sulphide (PbS), zinc sulphide (ZnS), cadmium sulphide (CdS), cadmium selenide (CdSe), cadmium telluride (CdTe), silver (Ag), gold (Au), aluminium (Al), and mixtures thereof.
Hammond is directed to a solar cell wherein quantum dots that absorb light and emit at different wavelength (see Abstract) is selected from CdS or CdSe (page 8).  Cd belong in group 12 and S/Se belong in group 16.  Thus, Hammond explicitly discloses CdS or CdSe is a well-known quantum dot that can be used in solar or photovoltaic cell such that lights are absorbed at one wavelength and re-emitted at different wavelength (page 8).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the CdS or CdSe quantum dots as taught by Hammond to form the quantum dot or photoluminescent compound of Rennig such that lights are absorbed at one wavelength and re-emitted at different wavelength, as shown by Rennig.  This also equates to selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.


Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rennig et al. (US 2011/0114174 A1) in view of Snaith (US 2015/0136232 A1) as applied to claim 3 above, and further in view of Lichtenstein et al. (WO 2010/091925 A1).
Regarding claim 16 or 17, Rennig further discloses the photoluminescent compound (fluorescent molecule or dye 1) is perylene compounds ([0018], [0034] and claim 35). However, Rennig does not explicitly disclose that the perylene compound is selected from such as 9,10-5,6-diphenoxy-4,7-bis[5-(2,6-dimethylphenyl)-2-thienyl]benzo[c]1,2,5- -thiadiazole (MPDTBOP), 5,6-diphenoxy-4,7-bis[5-(2,5-dimethylphenyl)-2-thienyl]benzo[c]1,2,5-thia- diazole (PPDTBOP), N,N'-bis(2',6'-di-iso-propylphenyl)(1,6,7,12-tetraphenoxy)(3,4,9,10-peryl- ene diimide (Lumogen® F Red 305-Basf), and mixtures thereof.
Lichtenstein is directed to a fluorescence conversion solar cell wherein the fluorescence dye or perylene compound dye is Lumogen® F Red 305-Basf (example 1, specifically [0109]).  Thus, Lichtenstein explicitly discloses that Lumogen® F Red 305-Basf is a known fluorescence dye that is being used in solar or photovoltaic cell in order to covert solar radiation into light that can be used for the solar cells (see [0003]).
Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used the Lumogen® F Red 305-Basf dye as taught by Lichtenstein to form the fluorescence or perylene dye of Rennig such that solar radiation can be converted to light that can be used in solar or photovoltaic cell, as shown by Lichtenstein (Abstract) and also desired by Rennig (inherent or implicit).  This also equates to selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  See MPEP § 2144.07.


Response to Arguments
Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection as necessitated by the amendments.
Applicant argues that specific examples of Hammermann involves silicon solar cells, not perovskite based solar cells.
The examiner respectfully disagrees.  "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). 
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v.Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

Although specific example of Hammermann just involves silicon photovoltaic cells, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)).  Hammermann in a broader disclosure states that the photovoltaic cell (PVZ) can be constructed from any customary materials ([0022]).  However, Hammermann does not explicitly disclose that the photovoltaic cell (PVZ) is a perovskite-based photovoltaic cell wherein the perovskite is selected from organometallic trihalides. Snaith is directed to a photovoltaic device (fig. 1 and [00011) wherein the photovoltaic device is a perovskite-based photovoltaic cell due to its stability and high power conversion efficiency ([0008]).  Snaith further discloses that the perovskite is organometallic trihalide ([0014-0024]). "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  See MPEP §716.02(c)(II). Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used organometallic trihalide based perovskite photovoltaic cell as taught by Snaith to form the photovoltaic cell of Hammermann such that expected beneficial results of photovoltaic device with stability and high power conversion efficiency is achieved, as shown by Snaith ([0008]).

Applicant further argues that Hammermann excludes the use of perovskite based solar cell.
The examiner respectfully disagrees.  There is nowhere in the description of Hammermann that teaches away from using perovskite based solar cell.  To the contrary, Hammermann in a broader disclosure states that the photovoltaic cell (PVZ) can be constructed from any customary materials ([0022]).  One skilled in the solar or photovoltaic art realizes that perovskite is a known customary photovoltaic material, as also shown by Sanith.

Applicant argues that instant applicant shows greater generated electrical power density when the LSC with coupled with perovskite solar cell.
The Examiner respectfully disagrees. Although table 1 of instant application shows the ratio of electrical power density/electrical power density expected is greater than 1 when the solar cell is perovskite solar cell, instant application fails to show the ratio for other kinds of solar cell.  Table 1 only shows the actual electrical power density for Si solar cell but does not disclose the ratio for Si solar cell (electrical power density/electrical power density expected).  Thus, it cannot be construed that the claimed LSC with coupled with perovskite solar cell gives better or unexpected results.  
Also note that "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967).  See MPEP §716.02(c)(II). Snaith is directed to a photovoltaic device (fig. 1 and [00011) wherein the photovoltaic device is a perovskite-based photovoltaic cell due to its stability and high power conversion efficiency ([0008]).  Snaith further discloses that the perovskite is organometallic trihalide ([0014-0024]).  Therefore, it would have been obvious to one skilled in the art at the time of the invention to have used organometallic trihalide based perovskite photovoltaic cell as taught by Snaith to form the photovoltaic cell of Hammermann or Rennig such that expected beneficial results of photovoltaic device with stability and high power conversion efficiency is achieved, as shown by Snaith ([0008]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2009/0056791 A1 to Pfenninger et al. is made of record.  Pfenninger discloses a PV device (solar module 100) comprising fluorescent film (110), which reads on instant claimed luminescent solar concentrator, and a PV cell (106) attached to the right side of the fluorescent film (110). Pfenninger does not explicitly disclose that the photovoltaic cell (106) is perovskite-based photovoltaic cell wherein the perovskite is selected from organometallic trihalides.  However, it would be obvious to modify Pfenninger to incorporate perovskite-based photovoltaic cell of Snaith (see above grounds of rejection).

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GOLAM MOWLA/Primary Examiner, Art Unit 1721